Citation Nr: 1519524	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-23 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected right ankle tenosynovitis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1972 to June 1980, April 1981 to April 1984, and May 2005 to December 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The record also shows that the Veteran had requested a RO hearing before a Decision Review Officer.  However, in a January 2014 statement, the Veteran, through his representative, withdrew such request.  

In March 2014, the Veteran's claim was previously before the Board, at which time the Board found that relevant service department records had been received since the July 2007 denial of the Veteran's claim for service connection, and determined that the Veteran's claim needed to be reconsidered on the merits.  Thereafter, the Board remanded the Veteran's claim for additional development.  The case now returns for further appellate review.

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Furthermore, where remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the March 2014 remand, the Board found that a November 2006 VA examination was inadequate for rating purposes as it did not provide any rationale for the opinion given and, since the Veteran's service treatment records were unavailable at that time, it appeared to be based on inaccurate information.  The Board also noted that an April 1996 private treatment showed mild degenerative changes in the Veteran's lumbar spine, but, as no low back abnormalities were noted on entrance into his most recent period of active duty, the Veteran is presumed to have been in sound condition with respect to any low back disorder upon entrance into service.  See Pre-Deployment Health Assessment, May 2005.  Thus, the Board found that a medical opinion was necessary to address whether the Veteran's low back disorder clearly and unmistakably pre-existed his most recent period of active service, and whether it clearly and unmistakably was not aggravated (permanently worsened beyond normal progress of the disorder) by his most recent period of active duty service.  Only if there is clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014); VAOPGCREP 3-2003.

As to the Veteran's alternative theory of entitlement, the Board requested a medical opinion addressing whether the Veteran's low back disorder was secondary to his service-connected right ankle disability.  The examiner was asked to provide an opinion as to whether the Veteran's low back disorder was proximately due to, or the result of, his service-connected disability.  Alternatively, the examiner was asked to opine whether the Veteran's low back disorder was aggravated by his service-connected right ankle disability.  The examiner was asked to provide a complete rationale for any opinion offered.

In response to the Board's March 2014 remand, the Veteran was given another VA examination in April 2014.  The Veteran was diagnosed with a chronic lumbosacral strain and degenerative disc disease.  The examiner noted moderate L3-L4 and L4-L5 degenerative changes with more mild changes throughout the remainder of the lumbar spine and sacroiliac joints.  The examiner opined that the Veteran's low back disorder was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence in the Veteran's service treatment records of any injury to his back or chronic back disorder, and noted that the Veteran repeatedly denied chronic back problems in service.

In October 2014, an addendum opinion was obtained from the April 2014 examiner.  In addition to reiterating that the Veteran's low back disorder was less likely as not related to the Veteran's active duty service, the examiner opined that the Veteran's low back disorder did not clearly and unmistakably pre-exist service.  The examiner stated that there was no evidence of a pre-existing back injury or diagnosis prior to or during service.  With regard to whether the Veteran's low back disorder was caused by or related to his service-connected right ankle disability, the examiner opined that, while an altered gait may cause someone to be predisposed to early degenerative joint disease, due to the Veteran's age and the fact that he did not have an altered gait, his degenerative disc disease was likely do to aging and his current lifestyle.

The Board finds that the April 2014 VA examination and October 2014 addendum opinion are inadequate to decide the claim.  Initially, while the examiner stated that there was no evidence that the Veteran's low back disorder pre-existed his most recent period of service, in the March 2014 remand, the Board highlighted a private treatment record from April 1996 showing mild degenerative changes in the Veteran's lumbar spine, nine years before the Veteran's most recent period of active service.  However, there is no indication that the examiner considered or reviewed the April 1996 diagnosis in the private treatment record.  In this regard, VA must ensure that any medical opinion is based on sufficient facts or data.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Furthermore, with regard to the opinion concerning secondary service connection, while the examiner addressed whether the Veteran's low back disorder was caused by his service-connected right ankle disability, the examiner failed to address whether the Veteran's low back disability was aggravated by his service-connected right ankle disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the above, the claims file should be returned to the April 2014/October 2014 VA examiner to address whether the Veteran's low back disability clearly and unmistakably pre-existed his most recent period of service, and, if so, whether it clearly and unmistakably was not aggravated by service.  In offering the opinion, the examiner should reference the April 1996 private treatment record showing mild degenerative changes in the Veteran's lumbar spine, nine years before the Veteran's most recent period of active service.  The examiner should also address whether the Veteran's low back disorder has been aggravated by his service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's April 2014 examination and offered the October 2014 addendum opinion.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record (i.e., the electronic claims file) and this REMAND have been reviewed.  If the April 2014/October 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the full record, the examiner must offer an opinion on the following questions:

a)  Did any currently diagnosed low back disorder clearly and unmistakably pre-exist the Veteran's most recent period of active duty service?  The examiner's attention is drawn to the April 1996 private treatment record noting mild degenerative changes in the Veteran's lumbar spine.

(i)  If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?  

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service to include his lay assertions of physical demanding labor while stationed in Iraq?

b)  Is it at least a likely as not that any low back disorder has been aggravated  (permanently worsened beyond normal progress of the disorder) by the Veteran's service-connected right ankle disability.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In addressing such inquiries, the examiner should take into consideration all of the evidence of record, to include pre- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

